222 S.W.3d 232 (2007)
Brian BANAS KBA Member No. 89260, Movant
v.
KENTUCKY BAR ASSOCIATION, Respondent.
No. 2007-SC-000148-KB.
Supreme Court of Kentucky.
May 24, 2007.

OPINION AND ORDER
The Board of Governors (Board) of the Kentucky Bar Association moves the Court to adopt its Findings of Fact, Conclusions of Law, and Recommendation concerning Movant, Brian Banas, KBA Member Number 89260. Movant's last known bar roster address is 5857 Santana Drive, Colorado Springs, Colorado 80918. Movant was admitted to the Kentucky Bar on May 28, 2002, but was suspended from the practice of law for failure to pay bar dues on January 27, 2005.
Movant filed his Application for Reinstatement or Restoration pursuant to SCR 3.500(1) on February 20, 2007, less than five (5) years after his original withdrawal date. With his Application, the KBA received payment for Movant's restoration fee, dues for the current year, and dues for all back years. Movant is also CLE compliant for purposes of restoration.
At the time the matter was considered by the Board, there were no complaints or charge files pending against Movant, and he has not been the subject of any claims against the Client Security Fund. The Board voted unanimously to recommend Movant's restoration to the practice of law.
Finding no impediments to restoration, we adopt the Board's Findings of Fact, Conclusions of Law, and Recommendation concerning Movant. It is therefore ORDERED THAT:
1. Brian Banas, KBA Member No. 89260, is restored to the practice of law in the Commonwealth of Kentucky, subject to his payment of the costs of this proceeding in the amount of $132.28 to the Kentucky Bar Association, as required by SCR 3.500(5).
All sitting. ALL CONCUR.
ENTERED: May 24, 2007.
/s/ Joseph E. Lambert Chief Justice